Exhibit 10.1

 

--------------------------------------------------------------------------------

 

 

MIRANT CORPORATION

2006 NON-EMPLOYEE DIRECTORS COMPENSATION PLAN

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

MIRANT CORPORATION

2006 NON-EMPLOYEE DIRECTORS COMPENSATION PLAN

 

ARTICLE 1 PURPOSE

 

2

1.1

 

Purpose

 

2

1.2

 

Eligibility

 

2

ARTICLE 2 DEFINITIONS

 

2

2.1

 

Definitions

 

2

ARTICLE 3 ADMINISTRATION

 

4

3.1

 

Administration

 

4

3.2

 

Reliance

 

4

ARTICLE 4 SOURCE OF SHARES

 

5

4.1

 

Source of Shares for the Plan

 

5

ARTICLE 5 CASH COMPENSATION

 

5

5.1

 

Base Quarterly Retainer

 

5

5.2

 

Supplemental Quarterly Retainer

 

5

5.3

 

Meeting Fees

 

6

5.4

 

Travel Expense Reimbursement

 

6

5.5

 

Education Expense Reimbursement

 

6

ARTICLE 6 EQUITY COMPENSATION

 

7

6.1

 

Restricted Stock Units

 

7

6.2

 

Stock Options

 

8

6.3

 

Special Grants in first Plan Year

 

9

ARTICLE 7 DEFERRAL OF COMPENSATION

 

9

7.1

 

Election to Defer under the Mirant Deferred Compensation Plan

 

10

ARTICLE 8 AMENDMENT, MODIFICATION AND TERMINATION

 

11

8.1

 

Amendment, Modification and Termination

 

11

ARTICLE 9 GENERAL PROVISIONS

 

11

9.1

 

Adjustments

 

11

9.2

 

Duration of the Plan

 

11

9.3

 

Expenses of the Plan

 

11

9.4

 

Status of the Plan

 

12

9.5

 

Effective Date

 

12

 

--------------------------------------------------------------------------------


 

MIRANT CORPORATION

2006 NON-EMPLOYEE DIRECTORS COMPENSATION PLAN

 

ARTICLE 1

PURPOSE

 

1.1.                              PURPOSE. The purpose of the Mirant Corporation
2006 Non-Employee Directors Compensation Plan is to retain, compensate, and
attract highly-qualified individuals who are not employees of Mirant Corporation
or any of its subsidiaries or affiliates for service as members of the Board by
providing them with competitive compensation and an ownership interest in the
Common Stock of the Company. The Company intends that the Plan will benefit the
Company and its stockholders by allowing Non-Employee Directors to have a
personal financial stake in the Company through an ownership interest in the
Common Stock and will closely associate the interests of Non-Employee Directors
with that of the Company’s stockholders.

 

1.2.                              ELIGIBILITY. Non-Employee Directors of the
Company who are Eligible Participants, as defined below, shall automatically be
participants in the Plan.

 

ARTICLE 2

DEFINITIONS

 

2.1.                              DEFINITIONS. Unless the context clearly
indicates otherwise, the following terms shall have the following meanings:

 

“Quarterly Retainer” means the Base Quarterly Retainer and the Supplemental
Quarterly Retainers.

 

“Base Quarterly Retainer” means the quarterly retainer (excluding meeting fees
and expenses) payable by the Company to a Non-Employee Director pursuant to
Section 5.1 hereof for service as a director of the Company (i.e., excluding any
Supplemental Quarterly Retainer); as such amount may be changed from time to
time.

 

“Board” means the Board of Directors of the Company.

 

“Calendar Year” means the twelve month period ending on December 31 of each
year.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

“Company” means Mirant Corporation, a Delaware corporation.

 

“Disability” means any illness or other physical or mental condition of a
Non-Employee Director that renders him or her incapable of performing as a
director of the Company, or any medically determinable illness or other physical
or mental condition

 

--------------------------------------------------------------------------------


 

resulting from a bodily injury, disease or mental disorder which, in the
judgment of the Board, is permanent and continuous in nature. The Board
may require such medical or other evidence as it deems necessary to judge the
nature and permanency of a Non-Employee Director’s condition.

 

“Effective Date” means January 3, 2006.

 

“Election Form” means a form (electronic or otherwise), in the form prescribed
by the Corporate Secretary from time to time, pursuant to which a Non-Employee
Director elects to defer some or all of his or her Quarterly Retainer and
meeting fees pursuant to the Mirant Deferred Compensation Plan.

 

“Eligible Participant” means any person who is a Non-Employee Director on the
Effective Date or becomes a Non-Employee Director while this Plan is in effect;
except that during any period a director is prohibited from participating in the
Plan by his or her employer or otherwise waives participation in the Plan, such
director shall not be an Eligible Participant.

 

“Fair Market Value” means the closing price of the Common Stock reported on the
principal exchange on which the Common Stock is then listed or admitted for
trading, on the applicable date (or, if the Common Stock was not traded on such
date, then on the last preceeding date on which the Common Stock was traded).

 

“Lead Independent Director” means the Non-Employee Director who has been
designated by the Board as the Lead Independent Director for the Plan Year in
question. The Board may change the designation of Lead Independent Director from
time to time.

 

“Non-Employee Director” means a director of the Company who is not an employee
of the Company or of any of its subsidiaries or affiliates.

 

“Omnibus Incentive Plan” means the Mirant Corporation 2005 Omnibus Incentive
Plan, or any subsequent omnibus compensation plan approved by the Company’s
stockholders Board and designated as the Omnibus Incentive Plan for purposes of
this Plan.

 

“Plan” means this Mirant Corporation 2006 Non-Employee Directors Compensation
Plan, as amended from time to time.

 

“Plan Year” means the twelve-month period ending on June 30 of each year;
provided that the first Plan Year shall be a short year beginning January 3,
2006, and ending June 30, 2006.

 

“Restricted Stock” means shares of Common Stock of the Company that are subject
to forfeiture and transfer restrictions. Awards of Restricted Stock granted
under this Plan to Eligible Participants are subject to forfeiture and transfer
restrictions set forth in Section 6.3.

 

3

--------------------------------------------------------------------------------


 

“Restricted Stock Units” represent the right to receive shares of Common Stock,
on a one-for one basis, upon termination of service from the Board; provided
that applicable vesting provisions are satisfied. Restricted Stock Units granted
under this Plan to Eligible Participants will be subject to forfeiture and
transfer restrictions set forth in Article 6.

 

“Stock Options” represent the right to purchase shares of Common Stock in the
future at a pre-determined exercise price. Stock Options granted under this Plan
to Eligible Participants will be subject to the terms and conditions set forth
in Article 6.

 

“Supplemental Quarterly Retainer” means the quarterly retainer (excluding
meeting fees and expenses) payable by the Company to a Non-Employee Director
pursuant to Section 5.2 hereof for service as Lead Independent Director or as a
chair of a committee of the Board, as such amount may be changed from time to
time.

 

ARTICLE 3

ADMINISTRATION

 

3.1.                              ADMINISTRATION. The Plan is intended to
reflect the program for compensation of the Company’s Non-Employee Directors as
determined from time to time by the Board. The Plan shall be administered by the
Compensation Committee of the Board (“Compensation Committee”). Subject to the
provisions of the Plan, the Compensation Committee shall be authorized to
interpret the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan. The Compensation Committee’s
interpretation of the Plan, and all actions taken and determinations made by the
Compensation Committee pursuant to the powers vested in it hereunder, shall be
conclusive and binding upon all parties concerned including the Company, its
stockholders and persons granted awards under the Plan. The Compensation
Committee hereby appoints the Corporate Secretary to carry out the ministerial
functions of the Plan, but the Corporate Secretary shall have no other authority
or powers of the Compensation Committee.

 

3.2.                              RELIANCE. In administering the Plan, the
Compensation Committee may rely upon any information furnished by the Company,
its public accountants and other experts. No individual will have personal
liability by reason of anything done or omitted to be done by the Company or the
Board, or the Compensation Committee in connection with the Plan. This
limitation of liability shall not be exclusive of any other limitation of
liability to which any such person may be entitled under the Company’s
certificate of incorporation or otherwise.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 4

SOURCE OF SHARES

 

4.1.                              SOURCE OF SHARES FOR THE PLAN. The Stock
Options, Restricted Stock, Restricted Stock Units and shares of Common Stock
that may be issued pursuant to the Plan shall be issued under the Omnibus
Incentive Plan, subject to all of the terms and conditions of the Omnibus
Incentive Plan. The terms contained in the Omnibus Incentive Plan are
incorporated into and made a part of this Plan with respect to Stock Options,
Restricted Stock or Restricted Stock Units granted pursuant hereto and any such
awards shall be governed by and construed in accordance with the Omnibus
Incentive Plan. In the event of any actual or alleged conflict between the
provisions of the Omnibus Incentive Plan and the provisions of this Plan, the
provisions of the Omnibus Incentive Plan shall be controlling and determinative.
This Plan does not constitute a separate source of shares for the grant of the
equity awards described herein.

 

ARTICLE 5

CASH COMPENSATION

 

5.1.                              BASE QUARTERLY RETAINER. Each Eligible
Participant shall be paid a Base Quarterly Retainer for service as a director
during each Plan Year. The amount of the Base Quarterly Retainer shall be
established from time to time by the Board. Until changed by the Board, the Base
Quarterly Retainer shall be $15,000 for each Non-Employee Director. A pro-rata
Base Quarterly Retainer will be paid to any Eligible Participant who joins the
Board on a date other than the beginning of a calendar quarter, based on the
number of full or partial calendar months between the date such Non-Employee
Director joined the Board and the first day of the following quarter (with
credit for a full month being given where the Non-Employee Director served for
more than 15 days in such month). The Base Quarterly Retainer shall be paid
quarterly in arrears in January, April, July and October of each Calendar Year.

 

5.2.                              SUPPLEMENTAL QUARTERLY RETAINER.

 

(a)                                  Supplemental Quarterly Retainer for
Committee Chairs. Any Non-Employee Director who serves as the chair of a
committee of the Board shall be paid a Supplemental Quarterly Retainer, payable
quarterly in arrears in January, April, July and October of each Plan Year. The
amount of the Supplemental Quarterly Retainer shall be established from time to
time by the Board. Until changed by the Board, the Supplemental Quarterly
Retainer for a full Plan Year shall be as follows:

 

Committee

 

Amount

 

Audit Committee

 

$

5,000

 

Compensation Committee

 

$

2,500

 

Nominating and Governance Committee

 

$

2,500

 

 

A prorata Supplemental Quarterly Retainer will be paid to any Non-Employee
Director who becomes the chair of a committee of the Board on a date other than
the beginning of

 

5

--------------------------------------------------------------------------------


 

a calendar quarter, based on the number of full or partial calendar months
served in such position during the quarter (with credit for a full month being
given where the Non-Employee Director served in such position for more than 15
days in such month).

 

(b)                                 Supplemental Quarterly Retainer for Service
as Lead Independent Director. In addition to the Base Quarterly Retainer and any
Supplemental Quarterly Retainer for service as chair of a Board committee, the
Lead Independent Director shall be paid an additional Supplemental Quarterly
Retainer for service as Lead Independent Director during each Plan Year, payable
at the same times as the Supplemental Quarterly Retainer is paid pursuant to
Section 5.2(a). The amount of such Supplemental Quarterly Retainer shall be
established from time to time by the Board. Until changed by the Board, the
special additional Supplemental Quarterly Retainer for the Lead Independent
Director for a full Plan Year shall be $5,000. A prorata payment will be paid to
any Non-Employee Director who becomes the Lead Independent Director on a date
other than the beginning of a calendar quarter, based on the number of full or
partial calendar months served in such position during the quarter (with credit
for a full month being given where the Non-Employee Director served as Lead
Independent Director for more than 15 days in such month).

 

5.3.                              MEETING FEES. Each Non-Employee Director shall
be paid a meeting fee for each meeting of the Board or committee or for any
other orientation or Company provided education session thereof he or she
attends. If a Board or Committee meeting continues for two consecutive days, two
meeting fees will be paid for attendance at such meeting. The amount of the
meeting fees shall be established from time to time by the Board. Until changed
by the Board, the meeting fee shall be $1,500 which will be paid at the same
times as the Supplemental Quarterly Retainer is paid pursuant to Section 5.2(a).

 

5.4.                              TRAVEL EXPENSE REIMBURSEMENT. All Non-Employee
Directors shall be reimbursed for reasonable travel expenses in connection with
attendance at meetings of the Board and its committees, or other Company
functions at which the Chief Executive Officer requests the Non-Employee
Director to participate.

 

5.5                                 EDUCATION EXPENSE REIMBURSEMENT. All
Non-Employee Directors shall be reimbursed for reasonable travel and tuition
expenses in connection with attendance at director educational seminars;
provided that such seminars are accredited by Institutional Shareholders
Services and directors shall limit these educational expenses to $5,000.00 per
Plan Year.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 6

EQUITY COMPENSATION

 

6.1.                              RESTRICTED STOCK UNITS.

 

(a)                                  Annual Grant of Restricted Stock Units.
Subject to share availability under the Omnibus Incentive Plan, on the day
following the 2006 annual meeting of the Company’s stockholders, and on the day
following each subsequent annual meeting of the Company’s stockholders, each
Eligible Participant in service on that date will receive an award of $25,000 in
value of Restricted Stock Units. The number of Restricted Stock Units so awarded
to each Eligible Participant shall be determined by dividing $25,000 by the Fair
Market Value of the Common Stock on the date of grant and rounding up to the
nearest whole share.

 

(b)                                 Terms and Conditions of Restricted Stock
Units. Restricted Stock Units granted under this Section 6.1 shall be subject to
the terms and conditions described below and of the Omnibus Incentive Plan.

 

(i)                                     Crediting and Settlement of Restricted
Stock Units. The Restricted Stock Units shall be credited to a bookkeeping
account maintained by the Company on behalf of the Non-Employee Director and, to
the extent then vested, shall be settled in (converted to) shares of Common
Stock on the date of the Non-Employee Director’s termination of service as a
director of the Company (in any capacity). No shares of Common Stock will be
issued until the settlement date, at which time the Company agrees to issue
shares of Common Stock to the Non-Employee Director (at the conversion rate of
one share of Common Stock for each vested Restricted Stock Unit).

 

(ii)                                  Transfer Restrictions. The Restricted
Stock Units may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered to or in favor of any party other than the
Company, or be subjected to any lien, obligation or liability of the grantee to
any other party other than the Company.

 

(iii)                               Award Agreement. Restricted Stock Unit
awards shall be evidenced by a written Award Agreement between the Company and
the Non-Employee Director, which shall include a vesting schedule, and such
other terms and conditions, not inconsistent with the Plan or the Omnibus
Incentive Plan, as may be specified by the Compensation Committee.

 

(iv)                              Rights as Stockholder. A Non-Employee Director
shall not have voting, dividend or any other rights as a stockholder of the
Company with respect to the Restricted Stock Units. Upon conversion of the
Restricted Stock Units into shares of Common Stock, the Non-Employee Director
will obtain full voting, dividend and other rights as a stockholder of the
Company.

 

7

--------------------------------------------------------------------------------


 

6.2.                              STOCK OPTIONS.

 

(a)                                  Annual Grant of Stock Options. Subject to
share availability under the Omnibus Incentive Plan, on the day following the
2006 annual meeting of the Company’s stockholders, and on the day following each
subsequent annual meeting of the Company’s stockholders, each Eligible
Participant in service on that date will receive Stock Options to purchase
$50,000 in value of Common Stock. The number of Stock Options so awarded to each
Eligible Participant shall be determined by dividing $50,000 by the assumed
average Black-Scholes value of Mirant Corporation employee and director stock
options as of such Plan Year, as determined by the Compensation Committee, and
rounding up to the nearest whole share.

 

(b)                                 Terms and Conditions of Stock Options. Stock
Options granted under this Section 6.2 shall be subject to the terms and
conditions described below and of the Omnibus Incentive Plan.

 

(i)                                     Exercise Price. The exercise price per
share of a Stock Option shall be the Fair Market Value of the Common Stock on
the date of grant.

 

(ii)                                  Option Term. Subject to earlier
termination as provided herein, the Stock Option shall expire on the tenth
(10th) anniversary of the date of grant.

 

(iii)                               Vesting. Subject to any earlier vesting
under the provisions of the Omnibus Incentive Plan in the case of a Change of
Control, each Stock Option granted under this Section 6.2 shall vest and become
exercisable on the earlier of (A) the one year anniversary of the date of grant,
or (B) the termination of the optionee’s service as a director of the Company
due to his or her death or Disability (the “Vesting Date”). If the optionee’s
service as a director of the Company (whether or not in a Non-Employee Director
capacity) terminates other than due to his or her death or Disability prior to
the one year anniversary of the date of grant, the optionee shall forfeit all of
his or her right, title and interest in and to any unvested Stock Options as of
the date of such termination from the Board.

 

(iv)                              Restrictions on Transfer. Stock Options
granted under Section 6.2 are not assignable or transferable other than by will
or the laws of descent and distribution or pursuant to a qualified domestic
relations order, and may not be pledged, hypothecated or otherwise encumbered to
or in favor of any party other than the Company or an affiliate, or be subjected
to any lien, obligation or liability of grantee to any other party other than
the Company or an affiliate. Such Stock Options may be exercised, during the
lifetime of the Non-Employee Director, only by the Non-Employee Director.

 

(v)                                 Award Agreement. Stock Options shall be
evidenced by a written Award

 

8

--------------------------------------------------------------------------------


 

Agreement between the Company and the Non-Employee Director, which shall include
such other terms and conditions, not inconsistent with the Plan or the Omnibus
Incentive Plan, as may be specified by the Compensation Committee.

 

(vi)                              Stockholder Rights. A Non-Employee Director
shall not have voting, dividend or any other rights as a stockholder of the
Company with respect to the Stock Options granted under the Plan. Upon exercise
of the Stock Option, the optionee will obtain full voting, dividend and other
rights as a stockholder of the Company with respect to such shares.

 

6.3.                              SPECIAL GRANTS IN FIRST PLAN YEAR.

 

(a)                                  Restricted Stock or Restricted Stock Units.
For the first Plan Year only, each Eligible Participant was given a choice of
receiving on January 13, 2006, an award of $25,000 in value of Restricted Stock
or $25,000 in value of Restricted Stock Units.

 

(i)                                     The number of shares awarded to each
Eligible Participant who elected to receive Restricted Stock was determined by
dividing $25,000 by the Fair Market Value of the Common Stock on the date of
grant and rounding up to the nearest whole share. Subject to any earlier vesting
under the provisions of the Omnibus Incentive Plan in the case of a Change of
Control, the Restricted Stock will vest and become non-forfeitable as to
one-third of the shares on the first, second and third anniversaries of the date
of grant, or, if earlier, upon the termination of the grantee’s service as a
director of the Company due to his or her death or Disability (the period prior
to such vesting date being the “Restricted Period”). During the Restricted
Period, the Restricted Stock may not be sold, transferred, exchanged, assigned,
pledged, hypothecated or otherwise encumbered, or be subjected to any lien,
obligation or liability of the grantee. As beneficial owner of the shares, a
Non-Employee Director shall have full voting, dividend and other rights as a
stockholder of the Company with respect to the shares of Restricted Stock during
and after the Restricted Period.

 

(ii)                                  The number of Restricted Stock Units
awarded to each Eligible Participant who elected to receive Restricted Stock
Units was determined by dividing $25,000 by the Fair Market Value of the Common
Stock on the date of grant and rounding up to the nearest whole share. Subject
to any earlier vesting under the provisions of the Omnibus Incentive Plan in the
case of a Change of Control, these Restricted Stock Units shall vest and become
non-forfeitable as to one-third of the units on the first, second and third
anniversaries of the date of grant, or, if earlier, upon the termination of the
grantee’s service as a director of the Company due to his or her death or
Disability. Such Restricted Stock Units were credited to a bookkeeping account
maintained by the Company on behalf of the Non-Employee

 

9

--------------------------------------------------------------------------------


 

Director and, to the extent then vested, shall be settled in (converted to)
shares of Common Stock on the date of the Non-Employee Director’s termination of
service as a director of the Company (in any capacity). No shares of Common
Stock will be issued until the settlement date, at which time the Company agrees
to issue shares of Common Stock to the Non-Employee Director (at the conversion
rate of one share of Common Stock for each vested Restricted Stock Unit). The
Restricted Stock Units may not be sold, transferred, exchanged, assigned,
pledged, hypothecated or otherwise encumbered to or in favor of any party other
than the Company, or be subjected to any lien, obligation or liability of the
grantee to any other party other than the Company.

 

(b)                                 Stock Options. For the first Plan Year only,
each Eligible Participant received an award of $50,000 in value of Stock Options
on January 13, 2006. The number of such Stock Options was determined as provided
in Section 6.2(a) above and the Stock Options have the same terms and conditions
as described in Section 6.2(b) above, except that, subject to any earlier
vesting under the provisions of the Omnibus Incentive Plan in the case of a
Change in Control, the such Stock Options will vest and become exercisable as to
one-third of the shares on the first, second and third anniversaries of the date
of grant or, if earlier, the termination of the optionee’s service as a director
of the Company due to his or her death or Disability.

 

ARTICLE 7

DEFERRAL OF COMPENSATION

 

7.1.                              ELECTION TO DEFER UNDER THE MIRANT CORPORATION
DEFERRED COMPENSATION PLAN.

 

(a)                                  Annual Election to Defer.      A
Non-Employee Director may elect to defer (i) any portion of his or her Base
Quarterly Retainer, (ii) any portion of his or her Supplemental Quarterly
Retainer for service as a Committee Chair, (iii) any portion of his or her
Supplemental Quarterly Retainer for service as Lead Independent Director, and
(iv) any portion of his or her meeting fees pursuant to the Mirant Corporation
Deferred Compensation Plan. A Non-Employee Director who wishes to defer
compensation under this Section 7.1 must irrevocably elect to do so by
delivering a valid Election Form (which delivery may be by electronic or other
means approved by the Corporate Secretary) by the December 31 preceding the
commencement of the applicable Calendar Year (or within 30 days after a
Non-Employee Director first joins the Board). For example, in order to defer
compensation payable for the Calendar Year beginning January 1, 2007, the
Election Form must be received on or before December 31, 2006. A Non-Employee
Director’s participation in this Section 7.1 of the Plan will be effective as of
the first day of the quarter beginning after the Non-Employee Director’s
Election Form has been effectively delivered (or immediately, in the case of a
Non-Employee Director making such election within 30 days after first joining
the Board). The deferral Election Form delivered by the Non-Employee Director
will become irrevocable as of December 31 for the coming Calendar Year (or
immediately when made, in the case of a Non-

 

10

--------------------------------------------------------------------------------


 

Employee Director making such election within 30 days after first joining the
Board).

 

(b)                                 Deferral of Compensation for 2006. For 2006,
each Eligible Participant was allowed to defer the items listed in
Section 7.1(a) (i), (ii), (iii), and (iv) above pursuant to the Mirant
Corporation Deferred Compensation Plan by irrevocably electing to do so by
delivering a valid Election Form by March 31, 2006. A Non-Employee Directors’
deferral for 2006 was effective as of April 1, 2006 for the remainder of 2006.

 

(c)                                  Deferral Election. If an Eligible
Participant fails to deliver a new Deferral Election prior to December 31 of a
Calendar Year indicating an election to change or cease deferrals for the next
Calendar Year, the Deferral Election in effect during the current Calendar Year
shall become irrevocable as of December 31 of that year and continue in effect
during the next Calendar Year.

 

ARTICLE 8

AMENDMENT, MODIFICATION AND TERMINATION

 

8.1.                              AMENDMENT, MODIFICATION AND TERMINATION. The
Board or the Compensation Committee may terminate or suspend the Plan at any
time, without stockholder approval. The Board or the Compensation Committee
may amend the Plan at any time and for any reason without stockholder approval;
provided, however, that the Board or Committee may condition any amendment on
the approval of stockholders of the Company if such approval is necessary or
deemed advisable with respect to tax, securities or other applicable laws,
policies or regulations. Except as provided in Section 9.1, no termination,
modification or amendment of the Plan may, without the consent of a Non-Employee
Director, adversely affect a Non-Employee Director’s rights under an award
granted prior thereto.

 

ARTICLE 9

GENERAL PROVISIONS

 

9.1.                              ADJUSTMENTS. The adjustment provisions of the
Omnibus Incentive Plan shall apply with respect to awards of Restricted Stock,
Stock Options and Restricted Stock Units outstanding or to be granted pursuant
to this Plan.

 

9.2.                              DURATION OF THE PLAN. The Plan shall remain in
effect through the Plan Year ending in 2015, unless terminated earlier by the
Board or the Compensation Committee.

 

9.3.                              EXPENSES OF THE PLAN. The expenses of
administering the Plan shall be borne by the Company.

 

11

--------------------------------------------------------------------------------


 

9.4.                              STATUS OF THE PLAN. The provisions of
Article 7 of the Plan are intended to be a nonqualified, unfunded plan of
deferred compensation under the Internal Revenue Code of 1986, as amended. Plan
benefits shall be paid from the general assets of the Company or as otherwise
directed by the Company. A participant shall have the status of a general
unsecured creditor of the Company with respect to his or her right to receive
Common Stock or other payment upon settlement of the Restricted Stock Units
granted under the Plan. No right or interest in the Restricted Stock Units shall
be subject to the claims of creditors of the Non-Employee Director or to
liability for the debts, contracts or engagements of the Non-Employee Director,
or shall be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect;
provided, however, that nothing in this Plan shall prevent transfers by will or
by the applicable laws of descent and distribution. To the extent that any
participant acquires the right to receive payments under the Plan (from whatever
source), such right shall be no greater than that of an unsecured general
creditor of the Company. Participants and their beneficiaries shall not have any
preference or security interest in the assets of the Company other than as a
general unsecured creditor.

 

9.5.                              EFFECTIVE DATE. The Plan was originally
adopted by the Compensation Committee on May 8, 2006, to be effective as of
January 3, 2006.

 

 

MIRANT CORPORATION

 

 

 

By:

 

 

 

 

Elizabeth B. Chandler

 

 

Vice President, Assistant General Counsel and Secretary

 

12

--------------------------------------------------------------------------------